
	

114 SRES 605 ATS: Honoring Arnold Palmer.
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 605
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2016
			Mr. Toomey (for himself, Mr. Casey, Mr. Rubio, and Mr. Nelson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		November 30, 2016Committee discharged; considered and agreed toRESOLUTION
		Honoring Arnold Palmer.
	
	
 Whereas Arnold Palmer was one of the most popular professional athletes of all time, known affectionately as The King for his civility, modesty, and commitment to public service;
 Whereas Palmer, with his charming personality and approachability, popularized the game of golf, introducing millions of people in the United States to the sport, many of whom became part of Arnie’s Army, a legion of fans worldwide;
 Whereas Palmer was born in Latrobe, Pennsylvania, a small steel town at the western base of the Allegheny Mountains, east of Pittsburgh;
 Whereas Palmer learned the game of golf at Latrobe Country Club, where his father Milfred Deacon Palmer served as the club professional and groundskeeper; Whereas Palmer lived in his hometown for his entire life, where he stayed engaged in his community;
 Whereas Palmer was a devoted husband, father, and grandfather, a successful businessman, and a humanitarian;
 Whereas Palmer opened the Winnie Palmer Nature Reserve, dedicated to the memory of his late wife, on the grounds adjacent to St. Vincent College;
 Whereas Palmer served as honorary National Chairman of the March of Dimes Birth Defects Foundation for 20 years;
 Whereas Palmer owned the Bay Hill Club and Lodge in Orlando, Florida, which hosts the Arnold Palmer Invitational to raise funds to benefit the Winnie Palmer Hospital for Women and Babies and the Arnold Palmer Hospital for Children, both of which are also located in Orlando, Florida;
 Whereas Palmer was a prostate cancer survivor and raised funds to support the Arnold Palmer Pavilion, a cancer center near Latrobe, Pennsylvania;
 Whereas Palmer was an amateur aviator who helped develop the airport in his beloved hometown and served on the Westmoreland County Airport Authority, which renamed the airport in Latrobe in honor of Palmer in 1999;
 Whereas Palmer served his country for 3 years in the United States Coast Guard; Whereas Palmer won 92 tournaments, including 7 major championships;
 Whereas Palmer played in the Masters Tournament 48 times, winning in 1958, 1960, 1962, and 1964; Whereas, in 2004, Palmer received the Presidential Medal of Freedom from President George W. Bush;
 Whereas Palmer was presented the Congressional Gold Medal on September 12, 2012, in recognition of his service to the United States in promoting excellence and good sportsmanship in golf; and
 Whereas Palmer has received numerous other honors for his accomplishments in golf and his service to his community: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and legacy of Arnold Palmer for his philanthropy, humanitarianism, and significant contributions to the sport of golf; and
 (2)expresses its deepest sympathies and condolences to the family of Arnold Palmer on his death.  